Citation Nr: 0432403	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-00 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 
29, 1995, for the assignment of a 100 percent rating for 
posttraumatic stress disorder (PTSD) due to personal trauma 
with dysthymia.

2.  Entitlement to an effective date earlier than December 
29, 1995, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
May 1982.

In a June 1997 rating decision of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the RO granted service connection for PTSD and assigned 
a 50 percent rating effective December 1995.  In a subsequent 
January 1998 rating decision, the RO determined that a 70 
percent rating was warranted for PTSD effective December 29, 
1995 and that TDIU was warranted for that same date.  The 
veteran appealed the assigned effective date for the 70 
percent rating for PTSD and TDIU to the Board of Veterans' 
Appeals (Board).

In a November 2000 decision, the Board denied an effective 
date earlier than December 29, 1995 for the assignment of a 
70 percent rating for PTSD and for the assignment of a TDIU 
rating.  In April 2001, the United States Court of Appeals 
for Veterans Claims (the Court) vacated the Board's November 
2000 decision for further proceedings in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  In a May 2002 
decision, the Board continued to deny an effective date 
earlier than December 29, 1995 for the assignment of a 70 
percent rating for PTSD and for the assignment of a TDIU 
rating.  In a March 31, 2003, Order, the Court vacated the 
May 2002 Board decision and remanded the case to the Board 
for compliance with the VCAA.  In October 2003, the Board 
remanded this case for VCAA compliance.  


FINDINGS OF FACT

1.  On December 29, 1995, the RO received correspondence from 
the veteran regarding a claim for service connection for a 
chronic acquired psychiatric disorder.  This was the initial 
claim for compensation for any disability.

2.  Service connection for PTSD and a TDIU were granted 
effective in December 1995; there is no earlier claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than December 29, 1995, for the award of 
compensation, including a 100 percent rating for PTSD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 and 
Part 4, Diagnostic Code 9411 (2003).

2.  The criteria for the assignment of an effective date 
earlier than December 29, 1995, for the assignment of a TDIU 
rating are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a March 
2004 VCAA letter.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish her 
claim and she was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim and notice of how her claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  She has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim and notice of how her claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that this case has been remanded for VCAA 
compliance.  Thus, in this case, it appears that the Court 
has found that VCAA is applicable.  The Court has explored 
the applicability of VCAA in effective dates cases, such as 
this one, but there is no decision as of this date.  The 
Board points out that there is nothing VCAA would accomplish 
to change the effective date in this case.  The law is 
controlling.  The veteran did not have a claim prior to 
December 29, 1995.  Nevertheless, the veteran has been 
provided process in this case.  Most recently, in August 
2004, she was provided another letter which informed her of 
what she needed to do if she had additional evidence.  In 
March 2004 and August 2004 letters, the veteran stated that 
she had no further evidence to submit and that all evidence 
possible was of record.  Thus, there is nothing further to 
notify the veteran of and no further assistance is necessary.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

The veteran contends that she should have been granted a 70 
percent rating for her psychiatric disability and granted a 
TDIU rating, earlier than December 29, 1995.

Although the issues have been presented as entitlement to an 
effective date earlier than December 29, 1995, for the 
assignment of a 70 percent rating or a100 percent evaluation 
for PTSD due to personal trauma with dysthymia and 
entitlement to an effective date earlier than December 29, 
1995, for the assignment of a TDIU rating, the appeal stems 
from the original grant of compensation and the initial grant 
of compensation.  See 38 C.F.R. § 3.160.  Therefore, the 
Board believes that the controlling issue is whether the 
effective date of service connection selected by the RO is 
appropriate.  (More precisely, the issue is entitlement to an 
earlier effective date of compensation.  38 U.S.C.A. § 5110).  
Generally, evaluations of benefits do not predate the award 
of service connection of the disability.  The Board notes 
that the evaluation was eventually amended to reflect a 100 
percent evaluation, although the effective date of the award 
of compensation did not change.

In this case the effective date of service connection 
(compesation) is governed by the date of claim.  38 U.S.C.A. 
§ 5110(a).  On December 29, 1995, the RO received 
correspondence from the veteran regarding a claim for service 
connection for a chronic acquired psychiatric disorder.  This 
was the original claim for compensation for any disability.  
38 C.F.R. § 3.160.  Our review reflects that prior to 
December 29, 1995, there had been no formal claim for 
compensation, no informal claim for service connection for 
PTSD, and no formal claim for service connection for PTSD or 
any psychiatric disorder.  The veteran did not file for 
service connection within one year of separation from 
service.  Her argument that her prior discharge 
characterization prevented a claim is incorrect, since she 
was not barred from VA benefits.  To the extent that she 
contends that she was given erroneous advice that she did not 
qualify for VA benefits, any alleged erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits.  Inaccurate advice does not 
create any legal right to benefits where such benefits are 
otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 
351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).

Because there had been no prior claim for anything, the 
provisions of 38 C.F.R. § 3.157 do not assist the veteran.  
The next analysis is whether under the facts of this case, 
the veteran is entitled to consideration of an effective date 
based on a liberalizing law or VA issue.  In this regard, the 
Board shall accept that the addition of Diagnostic Code 9411 
was a liberalizing VA issue.  However, the veteran must have 
met all the criteria for a grant at the time of the effective 
date of the liberalizing VA issue.  In this regard, the facts 
fail the veteran.  Diagnostic Code 9411 was added to the 
criteria in April 1980.  Since the veteran did not enter 
service until November 1980, she could not have met the 
definition of "veteran" at that time.  See VAOPGCPREC 26-
97.

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part:  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  See Wells v. Principi, 3 Vet. 
App. 307 (1992); Crawford v. Brown, 5 Vet. App. 33 (1993).

It has been argued that there was some form of communication 
with VA in 1982.  However, there is no indication of any 
written communication and there is no written communication 
expressing an intent to apply for a benefit.  The basic flaw 
in this argument is that the absence of the word "written" in 
Section 3.155(a) does not establish that that provision 
covers oral informal claims.  That word was unnecessary 
because Section 3.1(p) defines claim, informal as well as 
formal, as a communication in writing.  When Section 3.155(a) 
refers to an informal claim, it necessarily incorporates the 
definition of that term in Section 3.1(p) as a communication 
in writing.  In other words, the various provisions of 
Section 3.155(a) dealing with informal claims necessarily 
relate to written claims.  The section does not deal with or 
authorize oral informal claims.  Although Section 3.155(a) 
does not permit informal non-written claims, that does not 
make that provision insignificant or surplusage.  To the 
contrary, the regulation has the important function of making 
clear that there is no set form that an informal written 
claim must take.  All that is required is that the 
communication indicate an intent to apply for one or more 
benefits under the laws administered by the Department, and 
identify the benefits sought.  Rodriguez v. West, 189 F.3d 
1351 (1999).

The references of the appellant to Servello, Quarles and 
Hamilton do not support her position.  The cases do not stand 
for the proposition that there can be a claim that is not 
written or that a claim need not be filed.  Servello v. 
Derwinski, 3 Vet. App. 196 (1992); Hamilton v. Brown, 4 Vet. 
App. 528 (1993); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Similarly, any argument that the Board may grant 
some form of equitable relief because of the allegation that 
the appellant was either misinformed or not adequately 
informed about potential benefits and how to apply is not 
legally supportable.  The Board does not have any authority 
to grant equitable relief and would not be so inclined in 
this case if it did have such authority.  See Harvey v. 
Brown, 6 Vet. App. 416 (1994).  The Board is bound by the 
law.  The law requires the filing of a claim.

At this time, the Board is presented with an original claim 
for compensation filed more than one year after the date of 
separation from service.  In the absence of an earlier claim, 
an earlier informal claim, a formal claim or a liberalizing 
VA law or issue, the effective date of service connection and 
the effective date of the evaluations is controlled by the 
date of receipt of the claim.  The Board concludes that the 
effective date of service connection selected by the RO was 
correct.  38 U.S.C.A. § 5110.






ORDER

An effective date earlier than December 29, 1995, for the 
assignment of a 100 percent rating for PTSD is denied.  

An effective date earlier than December 29, 1995, for the 
assignment of a TDIU rating is denied.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



